DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claims 16-20 contain the clauses “means for providing at least one seed beam having a certain wavelength”, “ means for frequency modulating the at least one seed beam with an RF waveform”, “means for amplifying the frequency modulated at least one seed beam”, “means for splitting the frequency modulated seed beam”, “means for controlling the phase of the split seed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-10 dependent on it, and claim 11 and claims 12-15 dependent on it, and 16, and claims 17-20 dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively slow-speed waveform” in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "slow-speed waveform" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, the clauses “having  large modulation depth” and “large nonlinear phase shift”  in these claims are relative terms and are indefinite because the quantities modulation depth and phase shift are not compared with anything. Clarification and correction are required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon et al. (US 2018/0269645).
With regard to claim 1, Cannon discloses a method for reducing nonlinear frequency shifts and suppressing stimulated Brillouin scattering (SBS) in a fiber laser amplifier system (Fig. 1), comprising
Providing at least one seed beam having a certain wavelength (from seed laser 20)
Phase  modulating the at least one seed beam  (at modulator) with an RF waveform to spectrally broaden the seed beam, said RF waveform being a relatively slow-speed waveform having a large modulation depth(pattern generator 50 provides adequate modulation depth [0025], and phase modulator is driven at GHz (RF) frequency [0020]. Note: phase modulation is caused by frequency modulation. See for example  N. M. Luzod, “Stimulated Brillouin Scattering: Mitigation Techniques and Applications”, Masters Report, p. 18 (2016). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “inherent feature”.  See MPEP § 2131.01.
Amplifying the modulated seed beam with a fiber amplifier (60)  having a large nonlinear phase shift and exhibiting frequency modulation to amplitude modulation conversion, wherein the modulation depth is much larger than the nonlinear phase shift (the fiber amplifier operates in a power saturated regime where there is some nonlinear phase shift [0004], so the modulation is designed to produce phase variation larger than this phase shift to suppress SBS)

With regard to claim 11, Cannon discloses a method for reducing nonlinear frequency shifts and suppressing stimulated Brillouin scattering (SBS) in a fiber laser amplifier system (Fig. 1), comprising
Providing at least one seed beam having a certain wavelength (from seed laser 20)
Frequency modulating the at least one seed beam  (at modulator) with an RF waveform to spectrally broaden the seed beam, said RF waveform being a relatively slow-speed waveform having a large modulation depth(pattern generator 50 provides adequate modulation depth [0025], and phase modulator is driven at GHz (RF) frequency [0020].
Note: phase modulation is caused by frequency modulation. See for example  N. M. Luzod, “Stimulated Brillouin Scattering: Mitigation Techniques and Applications”, Masters Report, p. 18 (2016). The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “inherent feature”.  See MPEP § 2131.01.
Amplifying the frequency modulated seed beam with an amplifier (60)
With regard to claim 16, Cannon discloses a system for reducing nonlinear frequency shifts and suppressing stimulated Brillouin scattering (SBS) in a fiber laser amplifier system (Fig. 1), comprising:
Means for providing at least one seed beam having a certain wavelengths (seed laser 20) 
Means for frequency modulating the at least one seed beam with an RF waveform to spectrally broaden the seed beam, said RF waveform being a relatively slow-speed waveform having a large modulation depth(pattern generator 50 provides adequate modulation depth [0025], and phase modulator is driven at GHz (RF) frequency [0020].

Means for amplifying the frequency modulated at least one seed beam (fiber amplifier 60)  wherein the modulation depth is much larger than the nonlinear phase shift (the fiber amplifier operates in a power saturated regime where there is some nonlinear phase shift [0004], so the modulation is designed to produce phase variation larger than this phase shift to suppress SBS)
With regard to claim 3, the RF waveform may be single tone (para. [0030]).
With regard to claim 4, an RF frequency of 100 MHz would have been obvious based on the typical value of SBS lifetime in glass optical  fiber amplifiers (para. [0029]).
With regard to claims 8-10, 15, and 20, in the embodiment of Fig. 4, the seed beam is depolarized before it is amplified, by splitting the seed beam into two beams (431), delaying one and combining the delayed split seed beam and the other split seed beam, where the delay is set to a value much less than the optical coherence time. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon as applied to claims 1 and 11 above, and further in view of White et al. “Seeding fiber amplifiers with piecewise parabolic phase modulation for high SBS thresholds and compact spectra”, Optics Express vol. 27, pp. 2962-2974 (Feb. 4, 2019) cited in Applicant’s Information Disclosure Statement filed Dec. 2, 2019. Cannon does not disclose modulating the seed beam with a piecewise parabolic RF waveform. However, White et al. teaches in the same field of endeavor, piecewise parabolic phase modulation of a seed laser for suppressing stimulated Brillouin scattering in a fiber amplifier that receives the modulated signal. The piecewise parabolic phase is programmed into an arbitrary waveform generate to drive an electro-optical modulator (p. 2963, 2nd para.). White determines the SBS threshold is relatively constant for phase pattern periods of 20 to 100 ns (p. 2970, last para.), and that a significantly higher SBS threshold can be obtained compared to random phase variation (p. 2972). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to program the phase modulator in the method of suppressing SBS in fiber amplifiers, to have piecewise parabolic waveforms as taught by White et al. to further reduce SBS.
Claims 7, 14, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Cannon as applied to claims 1, 11, and 16 above, and further in view of Wirth et al. “High Average Power Spectral Beam Combining of Yb-doped Fiber Amplifiers”, OSA Technical Digest Series (CD) (Optical Society of America, 2009), paper TuB14.
Cannon does not disclose that the at least one seed beam is a plurality of seed beams having different wavelengths, amplifying the seed beams by a plurality of amplifiers, and providing the amplified beams to spectral beam combining optics that spectrally combines the amplified seed beams. However, in the same field of endeavor, Wirth et al. teach single-frequency lasers of different wavelengths each coupled to a series of fiber optic amplifiers. The output of all the final optical amplifeiers are spectrally combined using a highly reflective dielectric grating (abstract, p. 1 section 2. st para.). Therefore, the optical amplifier and method of its operation of Cannon functions in the spectral beam combining taught by Wirth. Combining multiple outputs of optical amplifiers via spectral beam combining results in higher power beams while maintaining beam quality (Abstract); therefore one skilled in the art, e. g. an optical engineer would have found it obvious to combine Cannon with Wirth to obtain these advantages. 

Allowable Subject Matter
Claims 5-6, 13, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statements filed on Dec. 9, 2021 and Dec. 3, 2019 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Dennis and Kliner disclose optical amplifiers with modulation to reduce stimulated Brillioun scattering.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645